
	

113 S2661 IS: To designate the facility of the United States Postal Service located at 787 State Route 17M in Monroe, New York, as the “National Clandestine Service of the Central Intelligence Agency NCS Officer Gregg David Wenzel Memorial Post Office”.
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2661
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Mr. Schumer (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To designate the facility of the United States Postal Service located at 787 State Route 17M in
			 Monroe, New York, as the National Clandestine Service of the Central Intelligence Agency NCS Officer Gregg David Wenzel
			 Memorial Post Office.
	
	
		
			1.
			National Clandestine Service of the Central Intelligence Agency NCS Officer Gregg David Wenzel
			 Memorial Post Office
			
				(a)
				Designation
				The facility of the United States Postal Service located at 787 State Route 17M in Monroe, New
			 York, shall be known and designated as the National Clandestine Service of the Central Intelligence Agency NCS Officer Gregg David Wenzel
			 Memorial Post Office.
			
				(b)
				References
				Any reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the National Clandestine Service of the Central Intelligence Agency NCS Officer Gregg David Wenzel
			 Memorial Post Office.
			
